PER CURIAM.
Dennis Williams appeals from the district court’s order construing his motion to amend as a 28 U.S.C.A. § 2255 (West Supp.2001) motion and dismissing it as successive, and two subsequent orders, the first denying his Fed.R.Civ.P. 60 motion for reconsideration and motion to amend pleadings, and the second denying his Fed. R.Civ.P. 59 motion. We have reviewed the record and the district court’s opinion and orders and find no reversible error. Accordingly, we affirm on the reasoning of the district court. United States v. Williams, Nos. CR-89-104-HAR; CA-01-217-CCB, CA-92-2917-HAR (D. Md. Feb. 6, Apr. 13 & Apr. 30, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.